Citation Nr: 1217249	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-37 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as due to service-connected disabilities.

2.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee with arthritis and a history of tibial stress fracture.

3.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee with a history of a tibial stress fracture.

4.  Entitlement to a compensable disability rating for subluxation and instability of the right knee prior to October 4, 2010, and to a rating in excess of 10 percent for the disability from October 4, 2010.

5.  Entitlement to a compensable disability rating for subluxation and instability of the left knee prior to October 4, 2010, and to a rating in excess of 10 percent for the disability from October 4, 2010.

REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to September 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is associated with the claims file.

When this case was before the Board in August 2010, it was decided in part and remanded in part.  While the case was in remand status, the issue of entitlement to service connection for psychiatric disability was resolved by a December 2011 rating decision granting service connection for major depression.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the originating agency.  Therefore, the Board does not have jurisdiction over it, and it is referred to the originating agency for appropriate action.


REMAND

Service Connection for Low Back Disability

The Board remanded the claim for service connection for low back disability in August 2010 for a VA examination to ascertain the nature and etiology of the Veteran's low back disability.  The Board requested an opinion with a supporting rationale as to whether any currently shown disorder was related to active duty or was caused or aggravated by service-connected disability.

In October 2010, a VA examination was conducted.  A VA nurse practitioner opined that lumbosacral disc disease was less likely as not caused or aggravated by service.  To support this conclusion, she stated that, "Today she [the Veteran] says she first noted the back pain when she was reaching for something and felt she pulled a muscle in [the] back."  The examiner further stated that there is, "no medical evidence in the literature and no consensus expert opinion" on a causal or aggravation-based relationship between the joint and spine.

VA's duty to assist requires that VA obtain a medical examination and or opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).   In such cases, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VA medical opinion is bereft of any analysis, consists of conclusory statements, ignored treatise-type medical evidence offered by the Veteran and in the claims file, and the examiner does not reference any evidence in the record or literature to support the medical opinion-but rather states that there is an absence of indication or expert opinion in the matter.  Also, the examiner did not state the most likely etiology of the Veteran's low back disorder as requested by the Board.  Therefore, the Board finds that the VA medical opinion is inadequate and remand is necessary.

Also it is noted that the Veteran through her representative has argued that the October 2010 examiner lacked appropriate qualifications to provide the medical opinion sought in this matter.  Based on the opinion rendered and given that the Board had requested an opinion from "a physician with appropriate expertise," the Board agrees that the examination was not conducted in accordance with the remand instruction.

Accordingly, remand is required for compliance with the terms of the prior remand.  It is noted that, where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Claims for Increased Ratings for the Knees

The Board directed on remand in August 2010 that the RO or the Appeals Management Center (AMC) readjudicate the claims for increase ratings for the knees, to include entitlement to separate ratings for subluxation of the knees.  The AMC granted the Veteran separate 10 percent evaluations for subluxation of each knee in a September 2011 rating decision.  The ratings were effective from October 4, 2010, long after the date of the receipt of the Veteran's claims for increased ratings.  In addition, 10 percent is not the maximum rating authorized for subluxation of a knee.  Although there is some indication from a November 2011 statement received from the Veteran that she is satisfied with the 10 percent ratings for the subluxation of the knees, she specifically stated in the November 2011 statement that she believes that the 10 percent ratings should be effective from June 12, 2006.  Moreover, there is no indication that the Veteran is satisfied with the 10 percent ratings assigned for the other components of her service-connected left and right knee disabilities.  Therefore, the RO or the AMC should have issued a Supplemental Statement of the Case addressing the knee issues.

Accordingly, the case is REMANDED to the RO or AMC in Washington D.C. for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding pertinent treatment records.

2.  Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of all low back disorders present during the pendency of the claim.  The claims file must be made available to and reviewed by the examiner.  Based on the examination results and the review of the record, the examiner should provide an opinion with respect to each low back disorder present during the pendency of the claim as to (a) whether there is a 50 percent or better probability that the disorder is related to the Veteran's active service or was caused or aggravated (permanently worsened) by any of her service-connected disabilities.  

The medical opinions must be supported by a complete medical rationale-that is, the physician should explain why he/she reached the conclusions rendered with a discussion of the relevant factors, which may include his/her knowledge and expertise, medical literature, the Veteran's medical history, post service treatment records, examination findings, etc.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and explain why an opinion is not possible.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Unless the Veteran affirmatively withdraws any of the issues identified on the title page of this decision, the AMC/RO should readjudicate each of those issues.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
  


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

